DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed September 1, 2021, with respect to the title have been fully considered and are persuasive.  The objection of June 10, 2021 has been withdrawn. 
Applicant’s arguments, see page 9, filed September 1, 2021, with respect to claim 18 have been fully considered and are persuasive.  The objection of June 10, 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) s 1, 6, 8, 10, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
Claims 3, 5, 9, 11-12, 14-15, and 19 are canceled.  Claims 1-2, 4, 6-8, 10,13,16-18 are present for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Abreu (US Pat. No. 8,996,838).	Claim 6, D’Abreu discloses (Figs. 2, 3 and annotated Fig. 4 below) a three-dimensional device (device) of a three-dimensional flash memory, the three-dimensional device comprising: 	a vertical cell group (vert) including 	a plurality of stacked horizontal electrode layers (labeled in Fig. 3, (302/310, control gates, Col. 12, lines: 55-57); and 	a plurality of vertical channel layers (202, structure, Col. 12, lines: 24-30, labeled in Fig. 2)  formed in holes of the vertical cell group (202 would be formed in holes of vert) and perpendicular to the plurality of stacked horizontal electrode layers (202 is perpendicular 302/310), 	wherein the holes maintains constant hole size within the vertical cell group (since 202 is constant size in vert so would the holes), and 	the hole size is different compared to a hole size of at least one of an upper vertical cell group located above the three-dimensional device or a lower vertical channel layer located below the three-dimensional device (since 202 is wider above vert the hole size above vert would be larger).

    PNG
    media_image1.png
    719
    850
    media_image1.png
    Greyscale
	Claim 7, D’Abreu discloses (Figs. 2-3, and annotated Fig. 4 above) the three-dimensional device of claim 6, wherein the hole size of the vertical channel layer located above the three-dimensional device is greater than the hole size of the vertical channel layer located below the three-dimensional device (hole size of 202 above device is greater than hole size of 202 below device).	Claim 8, D’Abreu discloses (Figs. 2-3 and annotated Fig. 4 below) a three-dimensional device of a three-dimensional flash memory, the three-dimensional device comprising: 	a stack of vertical cell groups (G1 and G2 are stacked on each other) including 	a plurality of stacked (G1 contains plurality of 302/310 and G2 contains plurality of 302/310)   horizontal electrode layers (labeled in Fig. 3, 302/310, control gates, Col. 12, lines: 55-57) for each 202, structure, Col. 12, lines: 24-30, labeled in Fig. 2), having different hole sizes, for each vertical cell group (202 in G1 has different hole size than 202 in G2) and perpendicular to the plurality of stacked horizontal electrode layers (202 perpendicular to 302/310), wherein each of the vertical channel layer maintains a hole size constant within one vertical cell group (202 has a constant hole size in G1 and G2).	
    PNG
    media_image2.png
    719
    850
    media_image2.png
    Greyscale
	Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2014/0239376).	Claim 10, Zhang discloses (Figs.15 and 16A)  a three-dimensional flash memory improving integration comprising: 	at least two channel layers (multiple 178s, second channel, Para [0093]) formed to extend in one direction (178s extend in vertical direction); 	at least two oxide-nitride-oxide (ONO) layers (multiple 150s, first charge storage structures may be ONO, Para [0093], [0150]) formed to extend in the one direction to surround the at least two channel layers, respectively (150 extend vertically and surrounds 178); and 	a plurality of electrode layers (212/214/216, word lines/SSL/GSL, Para [0118]) stacked to be perpendicularly connected to each of the at least two ONO layers (212/214/216 are perpendicularly connected to 150s), 	wherein the at least two ONO layers are formed to be in contact with each other or to share, in a plan view, at least a portion of the at least two ONO layers (Fig. 16A, 150s are in contact with each other in a plan view).	Claim 13, Zhang discloses (Figs.15 and 16A)  a three-dimensional flash memory improving integration comprising: 	at least two channel layers (multiple 178s, second channel, Para [0093]) formed to extend in one direction; 	at least two charge storage layers (multiple 150s, first charge storage structures may be ONO, Para [0093]) formed to extend in the one direction to surround the at least two channel layers, respectively (150 extends in vertically and surrounds 178); and 	a plurality of electrode layers (212/214/216, word lines/SSL/GSL, Para [0118]) stacked to be perpendicularly connected to each of the at least two charge storage layers (212/214/216 are perpendicularly connected to 150s), 	wherein the at least two charge storage layers are formed to be in contact with each other or to 150s are in contact with each other in a plan view).	Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2011/0018051)	Claim 16, Kim discloses (Fig. 9) a three-dimensional flash memory comprising: 	a common source line (CSL, common source line, Para [0049]) formed to extend in one direction (CSL extends in the direction into the page); 	a plurality of electrode layers (GSL, ground select lines have electrodes, Para [0047]) stacked vertically with respect to the common source line (GSLs are stacked vertically with respect to CSL see 1406’); and 	at least one intermediate circuit layer (upper level contacts not labeled, Para [0049], hereinafter “upper”) disposed between the plurality of electrode layers in an intermediate region of the common source line (upper is disposed between GSL and an intermediate region of CSL), wherein the intermediate region is between an upper region and a lower region of the common source line in a cross-sectional view (although not explicitly shown as cross-section CSL is described to have a similar configuration to BL of Fig. 10, where upper and correspond to BL_PLG which would between the upper portion of CSL and the portion which penetrates through the electrode layers, Para [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2015/0380431) in view of Kim (US 2017/0040337).	Claim 1, Kanamori discloses (Fig. 2A) a three-dimensional device of a three-dimensional flash memory, the three-dimensional device comprising: 	a plurality of horizontal electrode layers (140, word lines, Para [0017]) including a plurality of air gaps (180, air gaps, Para [0017]); and 	a plurality of vertical channel layers (130, channel structures, Para [0017]) connected to the plurality of horizontal electrode layers, and perpendicular to the plurality of horizontal electrode layers (130 connected to 140 and perpendicular to 140, Para [0039]), 	wherein the plurality of air gaps are formed between the plurality of horizontal electrode layers (180 are vertically formed between 140s).	Kanamori does not explicitly disclose a stand penetrating the plurality of horizontal electrodes layers and configured to prevent a short circuit between the plurality of horizontal electrode layers.	However, Kim discloses (Fig. 9) a stand (DCH, dummy channel regions which includes embedded insulating layer 273, Para [0073], [0093]) penetrating (DCH penetrates 230) a plurality of horizontal electrodes layers (230, gate electrodes, Para [0094])  and configured to prevent a short circuit between the plurality of horizontal electrode layers (DCH can prevent short circuit between 230, Para [0094]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dummy channels of Kim as it can improve breakdown voltage characteristic (Kim, Para [0094]).
	Claim 4, Kanamori in view of Kim discloses the three-dimensional device of claim 3.	 The language, term, or phrase “wherein the stand is formed by forming an arbitrary hole formed through edges of the plurality of vertical channel layers in a plurality of interlayer insulating layers and a plurality of passivation layers formed alternately stacked on a device formation substrate .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2015/0380431) in view of Kim (US 2017/0040337) in further view of Baenninger (US 2016/0141419).	Claim 2, Kanamori in view of Kim discloses the three-dimensional device of claim 1.	Kanamori in view of Kim does not explicitly disclose further comprising: a string line formed in a contact hole penetrated between the pluralities of vertical channel layers and applied with a conductive material between insulating walls of the contact hole.
However, Baenninger discloses (Figs 2A- 2C) a string line (202, source electrode, Para [0021]) formed in a contact hole (84, trench, Para [0020]) penetrated between a plurality of vertical channel layers (Fig. 2A, 202 shown between plurality of 150 NAND string with channels, Para [0027]) and applied with a conductive material between insulating walls of the contact hole (202 has conductive pillar 206 between insulator 205, Para [0020]-[0023]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the string line of Baenninger as they provide a source line connection necessary for 3-D memory devices.
		
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819